Judgments, Supreme Court, New York County, entered on July 11, 1972 and July 13, 1972,1 respectively, in this accounting proceeding, unanimously modified, on the law, on the facts and in the exercise of discretion, insofar as they fixed the fees of the attorneys for the trustees and the guardian ad litem, by reducing said fees to $7,000 for the attorneys and $3,000 for the guardian ad litem in appeal No. [1], and to $3,000 for the attorneys and $1,250 for the guardian ad litem in appeal No. [2], and as so modified, each affirmed, with $60 costs and disbursements payable out of the estate to all parties filing briefs. The size of the estate permits adequate compensation but nothing beyond that. (Matter of Martin, 37 A D 2d 930.) The services of the attorneys in these matters and in the related appeal (Matter of Stowe, 41 A D 2d 523) were to a large extent similar, and based on the time and work involved, we believe that adequate compensation is provided by the fees now allowed. Concur — Kupferman, J. P., Lane, Steuer and Capozzoli, JJ.